Mr. Justice Carter delivered the opinion of the court: James Pierce, plaintiff in error, was convicted in the municipal court of Chicago on an information filed under the provisions of the act of 1919 revising the law in relation to deadly weapons. (Laws of 1919, p. 431.) He was tried before the court, a jury having been waived, and sentenced to pay a fine of $100 and costs and be imprisoned for four months in the house of correction. The principal contention in this case is that the act under which the judgment was entered is invalid because in violation of section 13 of article 4 of our constitution. It was evidently upon the theory that this constitutional question was involved that the writ of error was sued out of this court to review the municipal court judgment. The record does not disclose that during the progress of the trial any motion was made or any ruling asked which called upon the court to pass upon this question. There is no bill of exceptions in the record. There is no objection or exception in the record to any finding or ruling of the court. There was no motion to quash the information, or for a new trial, or in arrest of judgment. The question of the constitutionality of this act was not presented to the trial court. A case cannot be brought to this court by writ of error upon the ground that the validity of a statute is involved unless the record discloses that the question was in some way presented to the trial court for decision. People v. Rawson, 278 Ill. 654, and cases cited; People v. Cannon, 236 id. 179. The judgment will be affirmed. T , . rr » Judgment affirmed.